Citation Nr: 0320962	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-17 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.  

In March 2002 the appellant and his spouse provided oral 
testimony before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims file.

In May 2002 the RO granted entitlement to service connection 
for PTSD with assignment of a 10 percent evaluation.

In March 2003, after adjudicating another issue then pending 
on appeal, the Board undertook internal development of the 
veteran's claim.  Additional evidence was subsequently 
submitted by the veteran and associated with the claims file.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 2003 the Board undertook additional development on 
the claim currently on appeal, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In June 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,3099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  
The appellant has not responded to this notice.  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the March 2003 internal development, the 
Board obtained additional VA treatment records and a June 
2003 examination report.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the requested 
examination report to ensure it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should adjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for PTSD.  This 
should include consideration of all 
evidence of record obtained subsequent to 
the last supplemental statement of the 
case on file.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


